Citation Nr: 1034840	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-16 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack



INTRODUCTION

The Veteran served on active duty from December 1972 to December 
1975, and from February 1977 to June 1996.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a June 2005 rating decision in which the RO denied an increased 
rating for the Veteran's service-connected lumbar spine 
disability.  In July 2005, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
April 2006, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in May 2006.

In May 2009, the Board remanded the Veteran's claim to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, for 
further action, to include additional development of the 
evidence.  After completing the requested development, the AMC 
continued to deny the claim (as reflected in a March 2010 
supplemental SOC (SSOC)) and returned the matter on appeal to the 
Board for further consideration.


FINDINGS OF FACT

1.  From April 13, 2005, until April 17, 2006, from May 8, 2008, 
until June 9, 2008, and from October 5, 2009, the competent 
evidence of record demonstrates forward flexion of the lumbar 
spine to 30 degrees or less.

2.  Medical evidence pertinent to the Veteran's claim for the 
periods excluding those from April 13, 2005, until April 17, 
2006, from May 8, 2008, until June 9, 2008, and from October 5, 
2009, onward, does not show a disability level approximating 
limitation of forward flexion of the thoracolumbar spine limited 
to 30 degrees; such evidence  also does not show ankylosis of the 
entire thoracolumbar spine, separately ratable neurological 
manifestations of the Veteran's service-connected DDD of the 
lumbar spine, or incapacitating episodes of DDD of the lumbar 
spine.


CONCLUSIONS OF LAW

1.  For the periods from April 13, 2005, until April 17, 2006, 
from May 8, 2008, until June 9, 2008, and from October 5, 2009, 
onward, the criteria for a rating of 40 percent for service-
connected DDD of the lumbar spine have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, 4.120-4.124a, General 
Rating Formula for Diseases and Injuries of the Spine, and 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (as in effect since September 26, 2003), 
Diagnostic Codes 5235-5243 (2009).  

2.  For the period on appeal prior to April 13, 2005, the period 
from April 17, 2006, until May 8, 2008, and the period from June 
9, 2008, until October 5, 2009, the criteria for a rating of 40 
percent for service-connected DDD of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, 
4.120-4.124a, General Rating Formula for Diseases and Injuries of 
the Spine, and Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (as in effect since September 
26, 2003), Diagnostic Codes 5235-5243 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, in a December 2004 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence must be submitted by the Veteran, and what information 
and evidence would be obtained by VA.  The July 2005 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the December 2004 letter.  

A May 2009 letter provided the Veteran notice explaining what 
information and evidence was needed to substantiate the claim for 
an increased rating for service-connected DDD of the lumbar 
spine, and with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the May 2009 letter, and 
opportunity for the Veteran to respond, the March 2010 SSOC 
reflects readjudication of the claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).  Accordingly, no further development is required 
with respect to the duty to notify.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA and private 
treatment records, Social Security Administration (SSA) records 
and the reports of April 2005, April 2006 and October 2009 VA 
examinations.  Also of record and considered in connection with 
the appeal are various written statements provided by the 
Veteran, and by his representative, on his behalf.   The Board 
also finds that no additional RO action to further develop the 
record is warranted.

Regarding the October 2009 VA examination conducted pursuant to 
the Board's May 2009 remand, the Board notes that, while the RO 
was to arrange for the Veteran to undergo VA neurological and 
orthopedic examinations by appropriate physicians at a VA medical 
facility, the Veteran underwent only one such VA examination in 
October 2009, during which both orthopedic and neurological 
examinations were conducted by the same physician.  The Board 
notes that the Court has noted that "only substantial compliance 
with the terms of the Board's engagement letter would be 
required, not strict compliance."  D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (holding that there was no Stegall violation when 
the examiner made the ultimate determination required by the 
Board's remand, because such determination "more than 
substantially complied with the Board's remand order").  In this 
case, the Board's instructions have been substantially complied 
with, as the October 2009 examiner performed the requested 
review, offered thorough and detailed orthopedic and neurological 
findings regarding the Veteran's lumbar spine, and provided the 
requested opinions with rationales, which were matters within his 
area of expertise.  The specifics of the examination report will 
be discussed later in this opinion.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Factual Background

A December 2003 private magnetic resonance imaging (MRI) report 
indicates findings of multilevel thoracolumbar spondylosis and 
lumbosacral degenerative disc disease, most prominent at the L4-5 
and L5-S1 levels, including circumferential disc bulging, more 
focal protrusions and bilateral facet arthropathy.

A May 2004 VA treatment note reflects the Veteran's report of an 
episode of low backache, that had just resolved.  MRI showed 
marked spondylosis and degenerative joint disease at L4-S1 levels 
and some circumferential disc bulging. 

The report of a February 2005 MRI examination indicates findings 
of disc protrusion at L4-5 and L5-S1, severe central degenerative 
spinal stenosis at the L4-5 level, and mild stenosis at L5-S1.  
It also indicated findings of left lateral recess stenosis L4-5 
on the left, which was severe at L5-S1, and encroachment on the 
right that was thought to be moderate at L4-5 and L5-S1.  There 
was DDD at L4-5 and advanced DDD at L5-S1, with no loss of 
vertebral body structure, and stenosis thought to be compounded 
due to underlying congenital stenosis, particularly at the L3 and 
L4 vertebral levels.  

The report of an April 2005 VA examination indicates complaints 
of pain in the lower back, with weakness, stiffness, fatigability 
and lack of endurance.  He denied periods of flare-up.  The 
Veteran reported using a brace on his back when trying to do yard 
work, but he did not use a brace at work.  He reported that his 
work involved sorting mail, where he stood all day, but that he 
only worked part-time because he could not stand the whole day 
every day.  

Examination of the lower back revealed tenderness beginning in 
the mid thoracic spine paravertebral muscle and becoming worse to 
the lumbosacral spine on palpation.  There was tenderness through 
the spine from the mid thoracic to the S1 area of the lumbosacral 
spine.  The right sciatic notch was quite tender and the sciatic 
nerve was tender down to the calf of the right lower extremity.  
Straight leg raising was limited to 5 degrees on the right and 45 
degrees on the left.   Extension was to 5 degrees, left lateral 
flexion was to 5 degrees, right lateral flexion was to 5 degrees, 
forward flexion was limited to 27 degrees, right rotation was to 
18 degrees, and left rotation was to 29 degrees.  Repetitive 
motion did not change range of motion of the lower back, and 
objective evidence of painful motion was noted at the end of 
motion.  There were no postural abnormalities or fixed 
deformities of the back, musculature of the back was good.

Neurologically, patellar and Achilles tendon reflexes were absent 
bilaterally, there was decrease in sensation in the right lower 
extremity and posterior tibial artery was absent in the right 
lower extremity.  The plastic probe was markedly decreased in 
sensation from the mid calf to the entire foot on the right, with 
some tenderness of the heel in the plantar surface.  The Veteran 
reported having incapacitating episodes in 2003 and 2004, each of 
which required visits to the emergency room, that his right leg 
had been numb for a long time, and that he had frostbite while 
serving in Germany.  The Veteran was diagnosed as having DDD of 
the lumbosacral spine with right radiculopathy and numbness of 
the lower leg and foot on the right.

The report of an April 2006 VA examination indicates that the 
Veteran reported flare-ups of pain with twisting of the back, but 
no incapacitating episodes with bed rest ordered by physicians.  
He reported having constant pain, which radiated from his back 
into his hips and down into his legs on a daily basis.  He also 
reported numbness across the medial aspect of the right lower 
thigh, right knee, and right calf, and that this was aggravated 
by bending, stooping, lifting or twisting.  He furthermore 
reported wearing a back support from time to time, and having no 
flare-ups that had put him in to the hospital or on bed rest.

Examination of the spine showed complaints of tenderness in the 
middle of the lower lumbar spine to direct palpation, no 
paravertebral or significant sacroiliac tenderness, minimal 
tenderness on the left sacroiliac with hard palpation, and no 
sciatic notch tenderness.  Extension was from 0 to about 10 
degrees, flexion was from 0 to 90 degrees, lateral bending was 
from 0 to about 20 degrees and rotation was from 0 to about 35 
degrees, with complaints of pain and stiffness with all motion.  
The Veteran reported that his pain was aggravated by both heel 
and toe walking across the examination room.  On neurological 
examination, motor and sensory examination in the lower 
extremities was grossly normal to examination, and equal and 
symmetrical across the entire examination, with no change with 
repetitive motion.  It was noted that X-rays had shown some 
degenerative changes of the lumbosacral spine.  

An October 2006 private treatment note reflects complaints of 
numbness from the inner thighs down to the feet.  Such symptoms 
were of a couple months duration.  The Veteran also related 
soreness along the planter aspect of the right arch.  On 
examination, there was no muscle wasting bilaterally.  Tinel's 
sign and Babinski response were negative, and vibration sensation 
was diminished to 10 to 12 seconds to the right foot and within 
normal limits in the left.  Epicritic sensation was diminished on 
Semmes-Weinstein testing bilaterally, right foot greater than 
left, and lower extremity muscle strength was within normal 
limits bilaterally and symmetrically.  Achilles deep tendon 
reflexes were within normal limits bilaterally.  The Veteran was 
diagnosed as having plantar fibroma of the right foot, and a 
peripheral neuropathy versus lumbar radiculopathy.  

A December 2006 private treatment note indicates that he 
Veteran's neurovascular status remained unchanged, and that he 
was diagnosed as having painful plantar fasciitis.  

The report of a February 2007 private MRI examination indicates 
multifactorial degenerative changes and small, superimposed 
central disc protrusion at L4-5, resulting in a mild to moderate 
central and bilateral neural foraminal canal stenosis, with 
slight crowding of the nerve roots at this level.  It also 
indicates multifactorial changes at L5-S1 with superimposed left 
paracentral disc protrusion, with findings resulting in a mild 
central and bilateral neural foraminal canal stenosis, and disc 
material closely opposing the left S1 nerve root with nerve root 
displacement. 

A February 2007 private treatment note indicates that, on 
examination, active flexion of the lumbar spine was to 90 degrees 
and active extension was to 0 degrees, with no tenderness to the 
lumbosacral spine on palpation, no spasms of the paraspinal 
muscles, straight-leg raising negative bilaterally, and Waddell's 
test negative.  Also, it was noted that there was no decreased 
response to tactile stimulation of the leg and foot, and no 
decreased response to tactile stimulation of the knee, medial 
leg, lateral leg, dorsum of the foot, sole of the foot or 
posterior leg.  Balance, gait, stance, and heel and toe walking 
were all normal.  

A March 2007 note from a private physician indicates that the 
Veteran was able to do light work with the restrictions of 
limited bending, stooping, standing and walking, frequent change 
of position and lifting no greater than 10 pounds.  

March and April 2007 private treatment notes indicate that the 
lumbosacral spine and sciatic notch exhibited tenderness on 
palpation.  Active flexion of the lumbosacral spine was to 75 
degrees, and extension was to 0 degrees, as noted in the March 
2007 report.  The lumbosacral spine exhibited no spasms of the 
paraspinal muscles, straight leg raising test of the right leg 
was negative in March 2007 but positive in April 2007, and 
straight-leg raising test of the left leg was negative.  
Waddell's test was negative.  On neurological examination, there 
was no decreased response to tactile stimulation to the leg, 
foot, knee, medial leg, lateral leg dorsum of the foot, sole of 
the foot, and posterior leg.  Balance, gait, stance and heel and 
toe walking were normal.  

A December 2007 note from the Veteran's private physician 
indicates the physician's recommendation that the Veteran not 
return to work, and that medical retirement be considered.  

Private treatment records dated from April 2008 to September 2008 
indicate treatment for diagnoses of plantar fibroma of the right 
foot with chronic imbalance.

Private treatment records dated from December 2007 to February 
2009 indicate findings of tenderness on palpation of the 
lumbosacral spine.  The lumbosacral spine consistently exhibited 
no spasms of the paraspinal muscles, straight leg raising was 
consistently negative bilaterally, and Waddell's test was 
consistently negative.  Neurological examination consistently 
revealed no decreased response to tactile stimulation to the leg, 
foot, knee, medial leg, lateral leg dorsum of the foot, sole of 
the foot and posterior leg.  Balance, gait, stance and heel and 
toe walking were normal.  Active extension of the lumbosacral 
spine was consistently noted to be to 0 degrees.  Active flexion 
of the lumbosacral spine was noted to be to 75 degrees in 
December 2007, 80 degrees in January 2008, 30 degrees in May 
2008, 60 degrees in June 2008, 45 degrees in August 2008, 70 
degrees in October 2008, 45 degrees in December 2008, and 75 
degrees in February 2009.  

A February 2009 private treatment note indicates that the Veteran 
had some vague lumbosacral pain, and, on occasion, had a little 
bit of tightness in the right leg.  

The report of an October 2009 VA examination indicates that the 
Veteran reported a history of urinary incontinency, urgency and 
frequency, as well as mild fecal incontinence with occasional 
leakage.  He also reported leg or foot weakness.  However, the VA 
examiner noted that such symptoms were unrelated to the Veteran's 
back disability, and, rather, were related to peripheral vascular 
disease and an enlarged prostate.  The examiner also noted that 
there was no absorbent material for either urine or feces, and no 
evidence of leakage of either.  The Veteran also reported a 
history of fatigue, decreased motion, stiffness, weakness, 
spasms, and severe, weekly flare-ups for three to seven days, 
with the precipitating events of mopping, picking anything up 
over 25 pounds, and standing for long periods of time.  There 
were noted to be no incapacitating episodes of spine disease, and 
that the Veteran ambulated with a cane. 

Examination of the spine showed posture and head position to be 
normal, but that the Veteran walked with a cane and had poor 
propulsion.  There were no abnormal spinal curvatures, no spasm 
or atrophy of the thoracic sacrospinalis, guarding on the right 
side of the thoracic sacrospinalis, pain with motion, tenderness 
on the left, and no weakness.  There were noted to be no muscle 
spasms, local tenderness, or guarding severe enough to be 
responsible for an abnormal gait or abnormal spine contour.  On 
sensory examination, it was noted that the entire right leg had 
decreased sensation.  Range of motion testing of the 
thoracolumbar spine showed flexion from 0 to 40 degrees, 
extension from 0 to 20 degrees, left and right lateral flexion 
from 0 to 15 degrees, left lateral rotation from 0 to 20 degrees, 
and right lateral rotation from 0 to 30 degrees.  Objective 
evidence of pain with active motion was noted.  After three 
repetitions of motion, the Veteran showed flexion from 0 to 20 
degrees, extension from 0 to 10 degrees, left and right lateral 
flexion from 0 to 10 degrees, and left rotation from 0 to 20 
degrees, and right lateral rotation from 0 to 30 degrees.  The 
Veteran was positive for Lasegue's sign, and was noted that range 
of motion of the back showed severe resistance with the aiding of 
range of motion, and was greater, but still abnormal, during 
dressing.  It was noted that the Veteran walked with the 
assistance of a cane at all times, including when not thought to 
be observed.  It was also noted that the Veteran was very 
muscular with no muscle atrophy.

The October 2009 VA examiner noted that the Veteran retired in 
2008 due to back and right shoulder problems, and that his back 
problems caused decreased mobility, problems with lifting and 
carrying, difficulty reaching, lack of stamina, weakness and 
fatigue, decreased strength of the lower extremities and pain.  
It was noted that the Veteran had the physical restriction of not 
being able to lift over 10 pounds.  It was also noted that the 
Veteran's neurological changes of decreased sensation into the 
entire right leg were not related to DDD of the spine. The 
examiner stated that it would be resorting to speculation to 
determine the cause of such decreased sensation, but that the 
neurological changes on the entire right leg showed no clear 
anatomical relation of the distribution to his lumbar disc 
disease.  

III. Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted for 
different time periods. 

Prior to September 26, 2003, the Veteran was rated under 
Diagnostic Code (DC) 5293 for intervertebral disc syndrome 
(IVDS).  The Veteran filed the initial claim for an increased 
rating on December 17, 2004.

Effective September 26, 2003, IVDS is to be evaluated either 
under the General Rating Formula for Diseases and Injuries of the 
Spine (to include consideration of separate ratings for 
orthopedic and neurological manifestations), or under the Formula 
for Rating IVDS Based on Incapacitating Episodes, whichever 
method results in the higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25.

Effective September 26, 2003, disabilities of the spine, to 
include IVDS, are now rated under a General Rating Formula for 
Diseases and Injuries of the Spine, as follows:  unfavorable 
ankylosis of the entire spine warrants a maximum 100 percent 
rating; while unfavorable ankylosis of the entire thoracolumbar 
spine is given a 50 percent rating.  Forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 percent 
rating.  Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 percent 
rating.  These criteria are applied with and without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease.   See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (for Diagnostic Codes 5235-
5243).

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

Under Note (1) of the General Rating Formula, VA must also 
consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating for 
the Veteran's service-connected thoracic spine disability. 
Neurological disability is evaluated on the basis of nerve 
paralysis, partial paralysis, neuritis or neuralgia in proportion 
to the impairment of motor or sensory function.  38 C.F.R. §§ 
4.120-4.124a.

Under the Formula for Rating IVDS Based on Incapacitating 
Episodes, an incapacitating episode is defined as a period of 
acute signs and symptoms due to IVDS that requires bed rest and 
treatment prescribed by a physician.  The following evaluations 
are assignable for IVDS based on incapacitating episodes: 20 
percent where incapacitating episodes have a total duration of at 
least two weeks but less than four weeks during the past 12 
months; 40 percent where incapacitating episodes have a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; and 60 percent where incapacitating episodes have 
a total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, DC 5243.

Considering the pertinent evidence in light of the above, the 
Board finds that a rating of 40 percent for the Veteran's DDD of 
the lumbar spine is warranted for the periods from April 13, 
2005, until April 17, 2006, from May 8, 2008, until June 9, 2008, 
and from October 5, 2009.  Indeed, an April 2005 VA examination 
demonstrated lumbar flexion to only 27 degrees, and a May 2008 
treatment record showed flexion to 30 degrees, both satisfying 
the criteria for a 40 percent rating.  Moreover, VA examination 
on October 5, 2009, showed flexion to only 40 degrees, which, 
when considered in light of the complaints of pain objectively 
confirmed in the record, is found to most nearly approximate the 
40 degree rating.  In so finding, the Board notes that it is 
appropriate to consider the evidence of painful motion of the 
spine.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, 
it is appropriate to implement staged ratings where supported by 
the evidence of record.  See Hart, 21 Vet. App. 505 (2007).

For the remainder of the period on appeal (i.e., prior to April 
13, 2005, from April 17, 2006, until May 8, 2008, and from June 
9, 2008, until October 5, 2009)
a rating in excess of 20 percent is not warranted.  Indeed, 
during such periods, his low back disability has not been shown 
to approximate limitation of forward flexion of the thoracolumbar 
spine to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  Indeed, his forward flexion was to 90 
degrees on April 17, 2006, and again in February 2007.  It was 75 
degrees in March 2007 and 80 degrees in January 2008.  Although 
lower range of motion was noted in June and August 2008 (60 and 
45 degrees, respectively) these ranges still well-exceed 30 
degrees and there is no showing of additional functional 
limitation such as to justify an increase on that basis.  
Moreover, his motion again improved to 70 degrees in October 2008 
and to 75 degrees in February 2009.  Overall then, during the 
time frames in question, a rating in excess of 20 percent is not 
in order.  
Again, the Board has considered additional functional loss due to 
pain, weakness, excess fatigability, incoordination, or other 
such factors.  However, in light of the above, at all times 
presently under consideration in this portion of the analysis, 
the Veteran's DDD of the lumbar spine has never been more 
comparable to limitation of flexion to 30 degrees or less or 
ankylosis of the entire thoracolumbar spine than to the criteria 
for 20 percent rating under the General Rating Formula for 
Diseases and Injuries of the Spine. 

The Board has also considered the Veteran's overall functional 
impairment due to his lumbar spine disability, but finds that 
such impairment does not warrant a higher rating than 20 percent.  
See 38 C.F.R. § 4.21.  The Veteran has reported pain in the lower 
back, weakness, stiffness, fatigability, lack of endurance, 
weekly flare-ups of pain, and aggravation with bending, stooping, 
lifting or twisting.  Also, tenderness of the spine to palpation 
has consistently been noted on examinations.  However, the 
Veteran's functional limitations do not reflect a severity level 
of lumbar spine disability comparable to forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  No postural 
abnormalities, fixed deformities, or abnormal spinal curvatures 
of the back have ever been noted, and musculature of the back has 
consistently been noted to be good, with no atrophy or wasting.  
Moreover, the Veteran has consistently been noted not to have 
spasms of the paraspinal muscles.

Again, considering the Veteran's lumbar spine disability as a 
whole, the Board finds that a 40 percent rating appropriately 
reflects the disability picture from April 13, 2005, until April 
17, 2006, from May 8, 2008, until June 9, 2008, and from October 
5, 2009.  For all other time periods on appeal, a 20 percent 
rating for lumbar spine disability adequately reflects the 
Veteran's level of disability under the General Rating Formula 
for Diseases and Injuries of the Spine.  

Furthermore, under Note (1) of the General Rating Formula, VA 
must continue to consider whether combining ratings for 
orthopedic and neurological manifestations would result in a 
higher rating for the Veteran's service-connected DDD of the 
lumbar spine.  However, such would not be the case here.  

The record does not reflect that the Veteran has any separately 
compensable neurological manifestations of his lumbar spine 
disability.  The Board notes that, while neurological examination 
has, at times, shown motor and sensory function in the lower 
extremities to be grossly normal, at other times examination has 
shown neurological impairment of the lower extremities.   
However, the evidence tends to show that such neurological 
impairment findings are not related to the Veteran's service-
connected DDD of the lumbar spine.

The report of an April 2005 VA examination indicates marked 
decrease in sensation from the mid calf to the entire foot on the 
right and a diagnosis of DDD of the lumbosacral spine with right 
radiculopathy and numbness of the lower leg and foot on the 
right.  However, at the time of that examination, the Veteran 
reported that his right leg had been numb for a long time, and 
that he had had frostbite while serving in Germany.  An October 
2006 private treatment note indicates that the Veteran was 
diagnosed as having a peripheral neuropathy versus lumbar 
radiculopathy.  Also, on October 2009 VA examination, it was 
noted that the Veteran's neurological changes of decreased 
sensation into the entire right leg were not related to DDD of 
the spine, as the neurological changes on the entire right leg 
showed no clear anatomical relation of the distribution to his 
lumbar disc disease.  Furthermore, the October 2009 VA 
examination report indicates that, while the Veteran reported leg 
or foot weakness, such symptoms were unrelated to the Veteran's 
back disability, and, rather, were related to peripheral vascular 
disease.  In this regard, the Board notes that, during the entire 
period pertinent to the instant claim, the Veteran has received a 
separate disability rating for service-connected peripheral 
vascular disease and Reynaud's syndrome of the lower extremities.  

Thus, while the Veteran has shown some neurological findings of 
the lower extremities, particularly the right lower extremity, 
the weight of the evidence shows that such neurological 
impairment is not related to his service-connected DDD of the 
lumbar spine.  

Also, the Board notes that the October 2009 VA examination report 
indicates a history of urinary incontinency, urgency and 
frequency, as well as mild fecal incontinence with occasional 
leakage.  However, the VA examiner noted that there was no 
absorbent material for either urine or feces and no evidence of 
leakage of either, and that such symptoms were unrelated to the 
Veteran's back disability, but, rather, were related to an 
enlarged prostate. 

Since the objective evidence does not tend to indicate separately 
compensable neurological manifestations of the Veteran's DDD of 
the lumbar spine, the Board finds that no such separate, 
compensable ratings are warranted.  

The Board has also considered the criteria of 38 C.F.R. § 4.71a, 
DC 5243 (2009) for IVDS.  However, the record does not reflect 
any period of acute signs and symptoms that has required bed rest 
and treatment prescribed by a physician, and the reports of the 
April 2006 and October 2009 VA examinations both indicate that 
the Veteran reported having no incapacitating episodes.  While, 
during the April 2005 VA examination, the Veteran reported having 
incapacitating episodes in 2003 and 2004 requiring visits to the 
emergency room, the Board notes that the medical record reflects 
no incapacitating episodes during these periods

In sum, a 40 percent evaluation for the Veteran's DDD of the 
lumbar spine is warranted for the periods from April 13, 2005, 
until April 17, 2006, from May 8, 2008, until June 9, 2008, and 
from October 5, 2009.  For the periods on appeal prior to April 
13, 2005, from April 17, 2006, until May 8, 2008, and from June 
9, 2008, until October 5, 2009, a rating in excess of 20 percent 
is not warranted.   The Board notes that in reaching these 
conclusions, the benefit of the doubt doctrine has been 
appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

From April 13, 2005, until April 17, 2006, from May 8, 2008, 
until June 9, 2008, and from October 5, 2009, a 40 percent rating 
for DDD of the lumbar spine is granted, subject to governing 
criteria applicable to the payment of monetary benefits. 

Prior to April 13, 2005, from April 17, 2006, until May 8, 2008, 
and from June 9, 2008, until October 5, 2009, a rating in excess 
of 20 percent rating for DDD of the lumbar spine is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


